Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 11, 2015

                                            No. 04-14-00656-CV

                     IN RE FAMILY DOLLAR STORES OF TEXAS, LLC,
                             A Texas Limited Liability Company

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       On September 18, 2014, relator filed its petition for writ of mandamus. On November 24,
2014, this court issued an order abating the mandamus proceeding for the parties to participate in
mediation. On February 17, 2015, the real party in interest filed a motion seeking to lift the
abatement, dismiss the mandamus proceeding as moot, and direct the trial court to set the
underlying matter for trial. In response to this court’s order, the relator filed a response to the
motion on February 26, 2015.

       The real party in interest’s motion is GRANTED IN PART. This court’s prior
abatement of this original proceeding is LIFTED. The respondent and the real party in
interest may file any further response to the merits of relator’s petition for writ of
mandamus in this court no later than March 24, 2015. Any such response must conform to
Texas Rule of Appellate Procedure 52.4. All other relief requested by the real party in interest’s
motion is DENIED.

           It is so ORDERED on March 11, 2015.

                                                        PER CURIAM



           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court


1
 This proceeding arises out of Cause No. 391473, styled 2444 Babcock, Ltd., a Texas Limited Partnership v. Family
Dollar Stores of Texas, LLC, a Texas Limited Liability Company, pending in the County Court at Law No. 3, Bexar
County, Texas, the Honorable David J. Rodriguez presiding.